Citation Nr: 1434824	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee, status post donor site bone patellar graft.  

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected residual, partial meniscectomy, left knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to May 1984, and from April 2003 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter has been previously remanded by the Board in June 2012.  

The issue of entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for reinjury to the left knee has been raised by the record in a July 2014 communication, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his July 2014 letter, the Veteran referenced treatment by VA facilities in Parma, Ohio and Wade Park.  These VA treatment records have not been associated with the claims file, and must be obtained upon remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the July 2012 VA examination has not fully complied with the instructions of the June 2012 remand.  The remand instructed that if instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  The July 2012 examination noted anterior and posterior instability of the left knee, but has not assessed whether this instability is slight, moderate, or severe.  The AOJ should obtain this information to comply with the previous remand.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Cleveland, Ohio and all associated outpatient clinics including the Parma Multi-Specialty Outpatient Clinic.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, forward the entire claims file to the July 2012 VA examiner, or another appropriate medical professional.  Obtain a supplemental opinion assessing whether the instability of the Veteran's left knee (noted on VA examination in July 2012) is slight, moderate, or severe.  If the examiner feels that an additional examination would reveal information that is necessary to provide the requested opinion, or the Veteran's VA treatment records indicate that a more current VA examination is warranted, then a new examination should be scheduled.  

3. After completing all of the above development, readjudicate the claims on appeal (entitlement to an initial evaluation in excess of 10 percent for service-connected right knee, status post donor site bone patellar graft, and entitlement to an initial evaluation in excess of 10 percent for service-connected residual, partial meniscectomy, left knee).  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplement statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



